Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the acronym “S/N” is unclear; it is suggested to write an unabbreviated form of “S/N” to establish the terminology.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“irradiation unit” in claims 7 and 12;
“irradiation control unit” in claims 7 and 12; and
“analysis unit” in claims 8 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
In the instant application, “irradiation unit” is interpreted as a light source that is capable of irradiating the substrate (paragraphs [0040] and [0070]); “irradiation control unit” is interpreted as a transmissive liquid crystal device, a reflective liquid crystal device, a DMD, MEMS shutter, or the like (paragraph [0071]); “analysis unit” is interpreted as any structure that analyzes presence/absence of the biological substance or the cell in each of the segments and/or whether or not the biological substance or the cell is a target biological substance or a target cell on the basis of information of the obtained signal data (paragraph [0072]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites “a pattern” in line 2, which is unclear. Since “a pattern” is established in claim 2, it is unclear if the pattern of claim 3 is the same or different from the pattern of claim 2.
Regarding claim 4, claim 4 recites “an irradiation pattern”, which is unclear. Since an “irradiation pattern” is established in claim 1, it is unclear if the irradiation pattern of claim 4 is the same or different from the irradiation pattern of claim 1.
Regarding claims 8 and 12, claim limitation “analysis unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only recites the function of the analysis unit (paragraphs [0072] and [0075]) while the drawing only discloses the analysis unit as a box (Fig. 12, element 9). The specification is silent on the structure of the analysis unit. Since a computer (Fig. 12, element 301) is disclosed as a separate structure from the analysis unit (Fig. 12, element 9), it is unclear what the structure of the analysis unit is, e.g. is the analysis unit a different computer structure? Thus, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a software expressed as a set of instructions detached from any medium, which is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675. Applicant should place the claimed program on a non-transitory media to be eligible under 35 U.S.C. 101, see MPEP 2106.03. It is suggested to recite the biological substance analysis program as “a non-transitory media having a biological substance analysis program thereon programmed to cause a computer to execute…”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over MacAulay (US 20120225448 A1) in view of Sugiyama et al. (US 20120225448 A1, hereinafter “Sugiyama”).
Regarding claim 1, MacAulay teaches a biological substance analysis method (abstract) comprising: a step of segmenting a substrate with a biological substance on the substrate (Figs. 4-5 and column 19, line 60 - column 20, line 11 teaches dividing a sample on a substrate 20 into an array of pixels and forming a plurality of illumination spots), and irradiating the substrate in accordance with an irradiation pattern having a different segment with time (Fig. 4 and column 19, line 60 – column 20, line 20 teaches forming a plurality of illumination spots and providing sequential complementary patterns of the spots, and moving the patterns one pixel to the right over time); and a step of analyzing the biological substance on a basis of information obtained from the irradiation (column 4, lines 17-46 teaches programming that detects illumination and determines a three-dimensional image of the sample). MacAulay fails to teach the substrate on which a molecule that can be bound to a biological substance is immobilized and the biological substance is bound to the molecule.
Sugiyama teaches a method and device for analyzing, fractionating, and culturing cells (abstract) wherein a substrate (“substrate”) on which a molecule (“cell-adhesive material”) that can be bound to a biological substance (“cell”) is immobilized and the biological substance is bound to the molecule (abstract). Sugiyama teaches cell-adhesive materials include a material 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay to incorporate the teachings of Sugiyama to provide the substrate on which a molecule that can be bound to a biological substance is immobilized and the biological substance is bound to the molecule. Doing so would utilize known methods of adhering biological substances onto a substrate for analysis that would have a reasonable expectation of improving analysis by keeping the biological substances alive during analysis.
Regarding claim 2, MacAulay in view of Sugiyama teach all of the elements of the current in invention as stated above. MacAulay further teaches wherein the irradiation pattern includes a pattern to irradiate one segment or a plurality of segments (Fig. 4 teaches an irradiation pattern that irradiates different segments at a single time as shown by the on/off pattern of the white/black squares).
Regarding claim 3, MacAulay in view of Sugiyama teach all of the elements of the current in invention as stated above. MacAulay further teaches wherein the irradiation pattern includes a pattern to irradiate the plurality of segments, and the irradiated segments form a shape selected from a group including linear, grid, rectangular, square, and frame shapes (Fig. 4 shows the irradiation pattern as a grid with rectangular or square shapes).
Regarding claim 4, MacAulay in view of Sugiyama teach all of the elements of the current in invention as stated above. While, MacAulay further teaches further comprising a step 
Sugiyama teaches acquiring image data of an entire substrate (paragraph [0054] and Fig. 1 teaches cell images of an entire substrate 1 are detected to obtain positional information of desired cells) to determine a segmentation pattern, or irradiation pattern, on a basis of distribution data of the biological substance on the substrate, the distribution data being acquired from the image data (paragraph [0071] teaches light pattern irradiation is performed based on positional information obtained from cell images, which are interpreted as the distribution data). Sugiyama teaches the pattern reflects positional information of cells avoids the need to prepare a fixed photomask every experiment (paragraph [0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama to further incorporate the teachings of Sugiyama to provide the step of acquiring image data of the entire substrate to determine a segmentation pattern and/or determine an irradiation pattern on a basis of distribution data of the biological substance on the substrate, the distribution data being acquired from the image data. Doing so would allow for improved automation of targeting of a location of the biological substance which would reduce the need to prepare a pattern every experiment as taught by Sugiyama, thus improving efficiency of analysis.
Regarding claim 5, MacAulay in view of Sugiyama teach all of the elements of the current in invention as stated above. It appears that MacAulay further teaches the method further comprising an analyzing step of analyzing, on the basis of information obtained from the irradiation, whether or not the biological substance is a target biological substance (column 20, lines 58-62 teaches determining whether a given samples matches a desired, predetermined state from an image).
However, if it is determined that MacAulay fails to teach the method further comprising an analyzing step of analyzing, on the basis of information obtained from the irradiation, presence/absence of the biological substance in each of the segments and/or whether or not the biological substance is a target biological substance, Sugiyama teaches an analyzing step of analyzing, based on information obtained from irradiation, presence/absence of a biological substance in each of the segments and whether or not the biological substance is a target biological substance (paragraphs [0074] and [0085] teaches confirming the positions of abnormal cells on the segmented substrate and identifying if the cells are abnormal). Sugiyama teaches the method and device allows for cells to be analyzed and fractionated while keeping the cells alive (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama to further incorporate the teachings of Sugiyama to provide the method further comprising an analyzing step of analyzing, on the basis of information obtained from the irradiation, presence/absence of the biological substance in each of the segments and/or whether or not the biological substance is a target biological substance. Doing so would utilize known methods of identifying 
Regarding claim 6, MacAulay in view of Sugiyama teach all of the elements of the current in invention as stated above. MacAulay in view of Sugiyama fail to teach the method further comprising a biological substance releasing step of releasing the biological substance from the substrate on a basis of information obtained from the analyzing step.
Sugiyama teaches a method of selectively detaching abnormal cells from a substrate through a photodissociation reaction (paragraph [0075]) based on information obtained from an analyzing step comprising determining positions of abnormal cells (paragraph [0074]). Sugiyama teaches the method shows excellence in the adhesion selectivity between the cells, which simplifies a culture/purification operation (paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama to further incorporate the teachings of Sugiyama to provide the method further comprising a biological substance releasing step of releasing the biological substance from the substrate on a basis of information obtained from the analyzing step. Doing so would utilize known methods of separation and purification for samples that would have a reasonable expectation for successfully releasing biological substance based on information obtained from an analyzing step, thus simplifying the overall analysis operation. 

Regarding claim 7, MacAulay teaches a biological substance analyzer (abstract; Figs. 5A-5B) comprising: a substrate (20); an irradiation unit (column 15, lines 45-57, “light source”) configured to irradiate the substrate; and an irradiation control unit (column 4, lines 56-58, “microshutter”) configured to segment the substrate (Figs. 4-5 and column 19, line 60 - column 20, line 11 teaches dividing a sample on a substrate 20 into an array of pixels and forming a plurality of illumination spots) and control the irradiation in accordance with an irradiation pattern having a different segment with time (Fig. 4 and column 19, line 60 – column 20, line 20 teaches forming a plurality of illumination spots and providing sequential complementary patterns of the spots, and moving the patterns one pixel to the right over time). MacAulay fails to teach the substrate on which a molecule that can be bound to a biological substance is immobilized.
Sugiyama teaches a method and device for analyzing, fractionating, and culturing cells (abstract) wherein a substrate (“substrate”) on which a molecule (“cell-adhesive material”) that can be bound to a biological substance (“cell”) is immobilized and the biological substance is bound to the molecule (abstract). Sugiyama teaches cell-adhesive materials include a material to promote adhesion of cells or an antibody capable of binding to the surface antigen of cells (paragraph [0051]). Sugiyama teaches the method and device allows for cells to be analyzed and fractionated while keeping the cells alive (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay to incorporate the teachings of Sugiyama to provide the substrate on which a molecule that can be bound to a biological substance is immobilized. Doing so would utilize known methods of adhering biological 
Note that the “biological substance” is not positively recited in claim 7 and is interpreted as an intended use of the molecule.
Regarding claim 8, MacAulay in view of Sugiyama teach all of the elements of the current in invention as stated above. It appears that MacAulay further teaches further the analyzer further comprising an analysis unit (column 16, lines 3-17, “computer”) configured to analyze presence/absence of the biological substance in each of the segments and/or whether or not the biological substance is a target biological substance on a basis of information obtained from the irradiation in accordance with the irradiation pattern (column 20, lines 58-62 teaches determining whether a given samples matches a desired, predetermined state from an image).
However, if it is determined that MacAulay fails to teach the analysis unit is configured to analyze presence/absence of the biological substance in each of the segments and/or whether or not the biological substance is a target biological substance on a basis of information obtained from the irradiation in accordance with the irradiation pattern, Sugiyama teaches an analyzing step of analyzing, based on information obtained from irradiation, presence/absence of a biological substance in each of the segments and whether or not the biological substance is a target biological substance (paragraphs [0074] and [0085] teaches confirming the positions of abnormal cells on the segmented substrate and identifying if the cells are abnormal). Sugiyama teaches the method and device allows for cells to be analyzed and fractionated while keeping the cells alive (abstract).

Regarding claim 9, MacAulay in view of Sugiyama teach all of the elements of the current in invention as stated above. MacAulay in view of Sugiyama fail to teach wherein the molecule that can be bound to the biological substance is a stimulus-degradable linker.
Sugiyama teaches the use of an adhesive group of a stimulus-degradable cell-adhesive material comprising a divalent linking group (paragraphs [0045] and [0087]) that causes cells to adhere and shows excellence in the adhesion selectivity between cells and the substrate (paragraph [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama to further incorporate the teachings of Sugiyama to provide the molecule as a stimulus-degradable linker. Doing so would utilize known methods of attaching biological substances to a substrate that would have a reasonable expectation of successfully allowing cells to bind to the molecule and have an excellent adhesion selectivity as taught by Sugiyama. 
Regarding claim 10, MacAulay in view of Sugiyama teach all of the elements of the current in invention as stated above. It appears that MacAulay further teaches wherein the irradiation unit can irradiate two or more kinds of light (Fig. 5 shows a light source 4 emitting a plurality of rays, which is interpreted as two or more kinds of light).
If it is determined that MacAulay fails to teach the irradiation unit can irradiate two or more kinds of light, Sugiyama teaches an irradiation unit (paragraph [0074], “laser”) capable of irradiating two or more kinds of light (“1064 nm or 355 nm”) that allows for pattern irradiation. Sugiyama teaches the method and device allows for cells to be analyzed and fractionated while keeping the cells alive (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama to further incorporate the teachings of Sugiyama to provide the irradiation unit capable of irradiating two or more kinds of light. Doing so would improve analysis efficiency by allowing cells to be analyzed and fractionalized while keeping the cells alive as taught by Sugiyama.

Regarding claim 11, MacAulay teaches a biological substance analysis program (column 6, lines 50-60; “programming”) causing a computer to execute: segmenting a substrate (column 6, lines 50-60 teaches dividing a sample on a substrate 20 into an array of pixels and forming a plurality of illumination spots); and irradiating the substrate in accordance with an irradiation pattern having a different segment with time (Fig. 4 and column 19, line 60 – column 20, line 20 teaches forming a plurality of illumination spots and providing sequential complementary patterns of the spots, and moving the patterns one pixel to the right over time). MacAulay fails 
Sugiyama teaches a method and device for analyzing, fractionating, and culturing cells (abstract) wherein a substrate (“substrate”) on which a molecule (“cell-adhesive material”) that can be bound to a biological substance (“cell”) is immobilized. Sugiyama teaches cell-adhesive materials include a material to promote adhesion of cells or an antibody capable of binding to the surface antigen of cells (paragraph [0051]). Sugiyama teaches the method and device allows for cells to be analyzed and fractionated while keeping the cells alive (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay to incorporate the teachings of Sugiyama to provide the substrate on which a molecule that can be bound to a biological substance is immobilized. Doing so would utilize known methods of adhering biological substances onto a substrate for analysis that would have a reasonable expectation of improving analysis by keeping the biological substances alive during analysis.

Regarding claim 12, MacAulay teaches a biological substance analysis system (abstract) comprising: a biological substance analyzer (abstract; Figs. 5A-5B) including a substrate (20), an irradiation unit (column 15, lines 45-57, “light source”) configured to irradiate the substrate, an irradiation control unit (column 4, lines 56-58, “microshutter”) configured to segment the substrate (Figs. 4-5 and column 19, line 60 - column 20, line 11 teaches dividing a sample on a substrate 20 into an array of pixels and forming a plurality of illumination spots) and control the irradiation in accordance with an irradiation pattern having a different segment with time (Fig. 
MacAulay fails to teach the substrate on which a molecule that can be bound to a biological substance is immobilized and a display device configured to display a result obtained from the analysis unit.
Sugiyama teaches a method and device for analyzing, fractionating, and culturing cells (abstract) wherein a substrate (“substrate”) on which a molecule (“cell-adhesive material”) that can be bound to a biological substance (“cell”) is immobilized and the biological substance is bound to the molecule (abstract). Sugiyama teaches cell-adhesive materials include a material to promote adhesion of cells or an antibody capable of binding to the surface antigen of cells (paragraph [0051]). Sugiyama teaches the method and device allows for cells to be analyzed and fractionated while keeping the cells alive (abstract).

MacAulay in view of Sugiyama fails to teach a display device configured to display a result obtained from the analysis unit. 
Sugiyama teaches a display (paragraph [0074]) capable of displaying a result obtained from the analysis unit.
It would have been obvious to one of ordinary skill in the art to have modified MacAulay in view of Sugiyama to further incorporate the teachings of Sugiyama to provide a display capable of displaying a result obtained from the analysis unit. Doing so would utilize well known devices for displaying results (e.g. computer monitor or screen) that would have a reasonable expectation of successfully displaying results to a user for quick assessment of data.
If it is determined that MacAulay fails to teach the analysis unit is configured to analyze presence/absence of the biological substance in each of the segments and/or whether or not the biological substance is a target biological substance on a basis of information obtained from the irradiation in accordance with the irradiation pattern, Sugiyama teaches an analyzing step of analyzing, based on information obtained from irradiation, presence/absence of a biological substance in each of the segments and whether or not the biological substance is a target biological substance (paragraphs [0074] and [0085] teaches confirming the positions of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacAulay in view of Sugiyama to further incorporate the teachings of Sugiyama to provide the analysis unit is configured to analyze presence/absence of the biological substance in each of the segments and/or whether or not the biological substance is a target biological substance on a basis of information obtained from the irradiation in accordance with the irradiation pattern. Doing so would utilize known methods of identifying the presence of a target biological substance (e.g. determining if an abnormal cell is present) that would have a reasonable expectation of successfully improving automation of analysis and thus improving efficiency of analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zaccarin et al. (US 20100099100 A1, hereinafter “Zaccarin”) teaches an apparatus, systems, and methods for use in analyzing optical reactions of samples (abstract). Zaccarin teaches the use of dynamic switching components, such as shutter arrays, to illuminate or detect different regions of a substrate at different times (paragraphs [0170]).
Westphal et al. (US 20100066823 A1, hereinafter “Westphal”) teaches a method for producing an image of a layer of an object on a detector (abstract) wherein immobilized cells 
Sander (US 7525727 B2) teaches a microscope (abstract) having an illumination unit for generating an illumination beam path (abstract). Sander teaches a micromirror array generates a desired illuminated-field geometry, i.e. any desired illuminated-field pattern (column 3, lines 42-46). Sander teaches the microscope with the micromirror array reduces light loss (column 3, lines 58-63). Sander teaches the generation of illuminated-field geometries that vary over time may be advisable in order to reduce the light quantity in the illuminated field for the purpose of protecting the specimen being examined (column 3, line 64 – column 4, lines 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HENRY H NGUYEN/Examiner, Art Unit 1798                

                                                                                                                                                                                        /SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797